Exhibit 10.1.57

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

AIRBUS LINE FIT TESTING & DOCUMENTATION STATEMENT OF WORK

This Statement of Work (“SOW”) is entered into as of February 18, 2019 (the
“Effective Date”) and is governed by the Amended and Restated Product
Development and Manufacturing Agreement dated April 1, 2016, between Gogo LLC
(“Gogo”), and ThinKom Solutions, Inc. (“ThinKom”) (the “Agreement”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement. Described within this SOW is the project, which consists of the
Deliverables to be provided by ThinKom, ThinKom responsibilities, and the
related Gogo responsibilities to be provided in accordance with the terms of
this SOW. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this SOW and the Agreement, this SOW will govern.

 

1.

PROJECT BACKGROUND

The Airbus testing and documentation project is a follow-on effort to Gogo’s
next generation hardware program. The goal of the SOW is to obtain Airbus
hardware qualification. This SOW contains the testing and documentation
deliverables flowed down by Airbus.

This SOW covers the following key areas:

 

  1.

References

 

  2.

Project Scope

 

  3.

Work

 

  4.

Program Milestones

 

  5.

Data Requirements List

 

  6.

Test Units

 

  7.

Project Management and Coordination

 

  8.

Finance and Payment

 

2.

REFERENCES

The following is a list of reference documents to be used for the [***] Airbus
qualification.

[***]

 

3.

PROJECT SCOPE

This SOW describes the effort requested by Gogo to ThinKom for Airbus
qualification testing and documentation of [***]. ThinKom shall perform all
tasks required to test and qualify the [***] to the Airbus requirements of this
SOW.

Any changes to this SOW, or increase in cost, must be mutually agreed to and
authorized in writing by Gogo Project Manager and ThinKom Program Manager (See
Section 8).

The scope of this program will be considered successfully complete upon Gogo’s
approval/acceptance of the test report(s) and Airbus data requirements.

For the purposes of this SOW, Section 7.1 of the Agreement shall govern all
Technology designations and notifications for any applicable exchanges up until
the December 5, 2018 effectivity of the Product Enhancement and License
Agreement (“PELA”) executed by the Parties. Any applicable exchanges after the
December 5, 2018 effectivity of the PELA shall be governed by the PELA; however,
the Parties agree that the deadline for the initiation of any Technology claims
pursuant to the PELA, related to this SOW shall be March 31, 2019.

 

4.

WORK

ThinKom will be responsible for the qualification testing and data requirements
of the [***] for Gogo. The work to be completed by ThinKom is given in the
following details:

 

  1.

ThinKom shall conduct qualification testing of the [***], in accordance with the
Airbus requirements, and Gogo documents.

 

  2.

Line Fit Qualification, including but not limited to QTPs and QTRs, shall
include the ThinKom part numbers and may also include the Gogo reference numbers
of ThinKom’s part numbers.

 

  3.

Gogo and/or Airbus shall have the opportunity to observe testing.

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 1 of 6



--------------------------------------------------------------------------------

  4.

ThinKom shall support Gogo or Airbus concerns during testing

 

  5.

ThinKom shall generate formal test reports for Gogo’s approval/acceptance.

 

  6.

ThinKom shall generate required data documentation related to the qualification
testing for Gogo’s approval/acceptance.

 

  7.

If the [***] fail testing, and it is determined that the failure is the result
of ThinKom design error or is a failure of a component that is within ThinKom’s
responsibilities, then ThinKom shall be responsible to make changes and for the
cost of making changes to the design to enable it to pass testing and provide a
Qualification Failure Report (QFR) with [***] of failure, or as soon thereafter
as practical.

 

  8.

ThinKom shall be responsible for associated program management activities
performed in accordance with this SOW including establishing and maintaining a
project schedule, providing project status and monitoring program risks (in
addition to providing associated mitigation plans)

 

  9.

ThinKom shall conduct and successfully complete program milestones

 

  10.

ThinKom shall produce required deliverables as specified in Section 6, in order
to successfully closeout each program milestone

 

  11.

ThinKom shall produce required quantities of test units and spares for the
qualification testing, which will be purchased by Gogo under a separate purchase
order.

 

  12.

ThinKom shall support any Gogo Failure Analysis or Conformity with Airbus on
test articles.

 

  13.

ThinKom shall produce a HALT Test Plan for each LRU.

 

  14.

ThinKom shall conduct a HALT Program with an agreed upon quantity of each LRU
for test which will be purchased by Gogo under a separate purchase order.
ThinKom shall also provide HALT Plan and Report documents.

 

5.

PROGRAM TESTING MILESTONES

 

  1.

Gogo has furnished Test Format

 

  2.

Qualification Test Procedures (QTPs) have been submitted by ThinKom

 

  3.

Qualification Test Report (QTR) Submit: date per Table 6-1.

It shall be the responsibility of ThinKom to conduct and adhere to the criteria
and Deliverables as specified herein for each milestone.

 

  5.1

QTP Submittal

ThinKom has generated Airbus QTPs designed to verify that [***] meet all the
Airbus requirements. The QTPs have been written in Gogo’s approved format and
have been approved by Airbus.

 

  5.2

Qualification TRR

A Test Readiness Review (TRR) is conducted to determine if the system under
review is ready to proceed into formal testing by confirming the test procedures
are complete and verify their compliance with Airbus requirements. A TRR is
normally conducted before each major test configuration item including hardware
and software and provides management with the assurance that a system has
undergone a thorough test process and is ready for turnover to the next test
phase.

The TRR assesses test objectives, test methods and procedures, scope of tests,
and safety and confirms that required test resources have been properly
identified and coordinated to support planned tests. The TRR verifies the
traceability of planned tests to program requirements and user needs. The TRR
also assesses the system under review for development maturity, cost/ schedule
effectiveness, and risk to determine readiness to proceed to formal testing.

TRR success criteria includes the following:

[***]

The purpose of the TRR is to identify and establish (at a minimum) the
following:

 

  •  

Qualification Test Procedure(s)

 

  •  

Final Environmental Qualification Test Procedure

 

  •  

Final Electrical Qualification Test Procedure

 

  •  

Final Structure Qualification Test Procedure (Crash Safety)

 

  •  

Final Requirements Verification Matrix

The following Deliverables have been provided to Gogo:

Table 5-2: Document Deliverables

 

Deliverable ID

  

Deliverable Title

   Document Number
(If available)    Format 1.0    TRR Slides    N/A    .ppt 2.0    Final
Environmental Qualification Test Procedure    TBD    .doc 3.0    Final
Electrical Qualification Test Procedure    TBD    .doc 4.0    Final Requirements
Verification Matrix    TBD    .xls

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 2 of 6



--------------------------------------------------------------------------------

  5.3

QTR Submittal

Upon completion of testing, ThinKom shall submit Formal Test Reports to Gogo no
more than [***] days after the conclusion of testing. The QTRs shall be written
in Gogo’s approved format. Gogo shall review and provide acceptance to Formal
Test Report.

 

  5.4

QTR Acceptance/Closeout

Once provided to and approved by Gogo, these QTRs will be provided to Airbus for
their approval. It shall be the responsibility of ThinKom to make any specified
changes to the QTRs to meet the Airbus requirements for approval within [***] of
receiving comments from Gogo/OEM. The milestone dates for QTR submittals are
planned to allow adequate time to complete the iterative process of review,
comment incorporation, re-review and approval. ThinKom and Gogo acknowledge that
there will be some waivers required from Airbus, including, but not limited to
[***].

 

6.

DATA REQUIREMENTS LIST

In addition to qualification testing, Airbus requires multiple data documents
(specified in Table 6-1 below) that detail various aspects relating to design
and operability of the [***]. ThinKom shall provide those documents listed in
Tables 6-1. ThinKom will provide a component maintenance manual (CMM). This CMM
shall provide Level 2 maintenance instructions in the Gogo approved vendor
format.

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 3 of 6



--------------------------------------------------------------------------------

Table 6-1: Airbus Document Requirements List

[***]

 

7.

Test Units

Qualification Hardware is defined as follows:

Red Label unit – An equivalent to a black label unit with regards to design
maturity and capability. However, a Red Label unit [***]. While a Red Label unit
has hardware that is equivalent to the final product, some software may have
known open items. In this SOW, Red Label Units will be delivered for use by Gogo
for internal testing and used by ThinKom for qualification testing. Red Label
Units shall be built per ThinKom’s production processes.

There shall be [***] units that can be tested simultaneously for Qual testing.

There shall be [***] Antenna units that can be tested simultaneously for Qual
testing.

There shall be [***] Antenna units that can be tested simultaneously for Qual
testing.

There shall be [***] units that will be used as spares.

There shall be [***] Antenna units that will be used as spares.

The above are estimated quantities and the actual quantities required will be
purchased on a separate purchase order.

 

8.

PROJECT MANAGEMENT AND COORDINATION

 

  a.

Single Point of Contact

All contractual correspondence will be transmitted through a single point of
contact for Gogo and ThinKom. The single point of contact for Gogo is the Gogo
Project Manager, and for the ThinKom it is ThinKom Program Manager. The key
program personnel and contacts are:

[***]

 

  b.

Status Reports and Meetings

ThinKom shall use Microsoft Project as its project-scheduling tool. ThinKom
shall create a detailed project plan that will specify task dependencies within
the project as well as dependencies on Gogo’s activities and commercial item
availability. Using this plan as the primary tool, ThinKom will be able to
modify task orders and priorities as necessary should changes occur regarding
hardware availability or functionality. ThinKom will be able to determine
whether the allocation of additional human resources to the project would
benefit the schedule and will be able to provide Gogo with weekly updates to the
schedule status.

 

  c.

Scope Management

During the period of this contract ThinKom shall notify the Gogo Project
Manager, in writing, of any activity that is requested that is not covered in
the stated requirements for this work scope. If the Gogo Project Manager
determines that the work activity is outside the scope of this SOW, then further
discussions will be held to clearly define the new requirements and its impact
to schedule and cost. If appropriate, this SOW will be amended to address the
work scope change. No payment will be made for activities performed outside of
the scope of this SOW without the written consent of the Gogo Project Manager
and ThinKom Program Manager.

 

  d.

Weekly Review

A weekly project review meeting will be held between Gogo staff and ThinKom
staff to cover the following topics in order to ensure successful project
execution:

 

  1)

Weekly project status and plan

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 4 of 6



--------------------------------------------------------------------------------

  2)

Resolution of previous issues

 

  3)

New issues, action items, and risks

Additional meetings may be scheduled as requested by Gogo or ThinKom.

 

  e.

Site Visitation

Gogo will, at Gogo’s expense, have the option to travel to ThinKom for any of
the weekly meetings, testing or conformities.

 

9.

FINANCE AND PAYMENT

Invoices must reference the appropriate Purchase Order Number, line item, and
description. Testing and other services included to deliver all of the required
documents will be paid using a Time & Material arrangement. The labor rate is
[***]. Red Label hardware provided to support the development and qualification
contemplated under this SOW will be charged by ThinKom to Gogo at the rates of
[***]. The fees for the efforts under this SOW with the exclusion of hardware
costs shall not exceed [***] without written consent of the Customer Program
Manager and ThinKom Program Manager. ThinKom shall invoice monthly with payments
due [***] from receipt of invoice.

IN WITNESS, WHEREOF the parties hereto, by their duly authorized
representatives, have executed this Agreement as of the date
first set forth above.

 

GOGO LLC     THINKOM SOLUTIONS, INC By:  

/s/ Anthony J Haro

    By:  

/s/ Greg Otto

Name:   Anthony J Haro     Name:   Greg Otto Title:   VP Supply Chain     Title:
  VP Sales & Marketing Date:   3/7/2019     Date:   2/20/2019

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 5 of 6



--------------------------------------------------------------------------------

Appendix A

LRU Outline Drawing Requirements

a. An LRU Outline Drawing shall be provided for each LRU

[***]

 

AIRBUS TESTING & DOCUMENTATION SOW    Page 6 of 6